     Case 3:20-cv-00909-TWR-DEB Document 15 Filed 08/31/21 PageID.405 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    HADEER SHAMOUN,                                          Case No.: 20-CV-909 TWR (DEB)
12                                           Petitioner,
                                                               ORDER (1) OVERRULING
13    v.                                                       PETITIONER’S OBJECTION,
                                                               (2) ADOPTING REPORT &
14    STEPHANIE CLENDENIN, et al.,
                                                               RECOMMENDATION,
15                                        Respondents.         (3) DENYING SECOND AMENDED
                                                               PETITION, AND
16
                                                               (4) DENYING CERTIFICATE OF
17                                                             APPEALABILITY
18
                                                               (ECF Nos. 8, 13, 14)
19
20            Presently before the Court is the Petitioner Hadeer Shamoun’s Second Amended
21   Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 (“SAP,” ECF No. 8).
22   Magistrate Judge Daniel E. Butcher has issued a Report and Recommendation (“R&R,”
23   ECF No. 13) recommending that the Court deny the Second Amended Petition, to which
24   Petitioner has filed a timely Objection (“Obj.,” ECF No. 14).1 Having carefully reviewed
25   the Parties’ arguments, Magistrate Judge Butcher’s R&R, and the relevant law, the Court
26   ///
27
28   1
         Respondents Stephanie Clendenin and Xavier Becerra declined to file a reply to Petitioner’s Objection.

                                                           1
                                                                                          20-CV-909 TWR (DEB)
     Case 3:20-cv-00909-TWR-DEB Document 15 Filed 08/31/21 PageID.406 Page 2 of 4



 1   OVERRULES Petitioner’s Objection, ADOPTS the R&R in its entirety, DENIES the
 2   Second Amended Petition, and DENIES Petitioner a Certificate of Appealability (“COA”).
 3                                         BACKGROUND
 4         Magistrate Judge Butcher’s R&R contains a thorough and accurate recitation of the
 5   factual and procedural history underlying the instant Second Amended Petition. (See R&R
 6   at 2–4.) This Order incorporates by reference the background as set forth therein.
 7                                      LEGAL STANDARD
 8         When a magistrate judge issues a report and recommendation on a motion pending
 9   before a district court judge, the district court must “make a de novo determination of those
10   portion of the report . . . to which objection is made” and “may accept, reject, or modify,
11   in whole or in part, the findings or recommendations made by the magistrate judge.” 28
12   U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673–76 (1980); United
13   States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989). But “[w]hen no timely objection is
14   filed, the court need only satisfy itself that there is no clear error on the face of the record
15   in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note
16   to 1983 amendment (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir.), cert.
17   denied, 419 U.S. 879 (1974)); see also United States v. Reyna-Tapia, 328 F.3d 1114, 1121
18   (9th Cir. 2003) (emphasis in original) (“[T]he district judge must review the magistrate
19   judge’s findings and recommendations de novo if objection is made, but not otherwise.”).
20                                            ANALYSIS
21         Magistrate Judge Butcher recommends dismissing Petitioner’s sole claim based on
22   the Superior Court’s “over-rul[ing]” the Court of Appeal’s remand for a restoration of
23   sanity trial pursuant to California Penal Code section 1026.2 on the grounds that
24   Petitioner’s claim is not subject to federal habeas review. (See R&R at 5–7.) Petitioner
25   objects “because [he] feel[s] that [his] due process rights [were] violated by [the] Superior
26   Court of San Diego” when it “denied [his] rights to a trial that was ordered by the appellate
27   court.” (Obj. at 1.) Petitioner’s Objection is improper because it fails to “specifically
28   identify those findings or recommendations to which objections are being made” and

                                                    2
                                                                                  20-CV-909 TWR (DEB)
     Case 3:20-cv-00909-TWR-DEB Document 15 Filed 08/31/21 PageID.407 Page 3 of 4



 1   merely rehashes Petitioner’s prior arguments. See Kenniston v. McDonald, No. 15-CV-
 2   2724-AJB-BGS, 2019 WL 2579965, at *8 (S.D. Cal. June 24, 2019) (concluding that
 3   “general objections” merely rehashing arguments presented to the magistrate judge were
 4   improper); see also, e.g., Arido-Sorro v. Ryan, No. CIV18219TUCCKJJR, 2020 WL
 5   95478, at *3 (D. Ariz. Jan. 8, 2020) (reviewing report and recommendation for clearly
 6   erroneous conclusions where the petitioner failed to make any specific objections to the
 7   R&R), certificate of appealability denied, No. 20-15098, 2020 WL 4197031 (9th Cir.
 8   June 11, 2020), cert. denied, 141 S. Ct. 570 (2020). In any event, Magistrate Judge Butcher
 9   specifically addressed this argument in his R&R, concluding that “any due process
10   challenge to the Superior Court’s mootness finding and refusal to hold a new trial fails
11   because the Superior Court’s rulings were consistent with California law.” (See R&R at 6
12   (citing Pulley v. Harris, 465 U.S. 37, 41–42 (1984); Mendez v. Knowles, 556 F.3d 757,
13   773–74 (9th Cir. 2009); People v. Sword, 29 Cal. App. 4th 614, 620 (1994); People v.
14   Super. Ct. (Woods), 219 Cal. App. 3d 614, 617 (1990)).) Even on de novo review, the
15   Court agrees with Magistrate Judge Butcher’s reasoning and recommendation regarding
16   Petitioner’s due process argument.
17         Having reviewed the R&R in its entirety, the Court finds that it is thorough, well-
18   reasoned, and contains no clear error. The Court therefore OVERRULES Petitioner’s
19   Objection, ADOPTS Magistrate Judge Butcher’s R&R in its entirety, and DENIES
20   Petitioner’s Second Amended Petition.
21                           CERTIFICATE OF APPEALABILITY
22         A petitioner may not appeal “the final order in a habeas corpus proceeding in which
23   the detention complained of arises out of process issued by a State court” except where “a
24   circuit justice or judge issues a certificate of appealability.” 28 U.S.C. § 2253(c)(1)(A).
25   “A certificate of appealability may issue . . . only if the applicant has made a substantial
26   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Supreme
27   Court has further explained:     “When the district court denies a habeas petition on
28   procedural grounds without reaching the prisoner’s underlying constitutional claim, a

                                                  3
                                                                              20-CV-909 TWR (DEB)
     Case 3:20-cv-00909-TWR-DEB Document 15 Filed 08/31/21 PageID.408 Page 4 of 4



 1   certificate of appealability should issue when the prisoner shows, at least, that jurists of
 2   reason would find it debatable whether the petition states a valid claim of the denial of a
 3   constitutional right and that jurists of reason would find it debatable whether the district
 4   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 5         Because the Court finds that no reasonable jurist would find it debatable whether the
 6   Court was correct in its determination that Petitioner is not entitled to federal habeas corpus
 7   relief, the questions presented by the Second Amended Petition do not warrant further
 8   proceedings. The Court therefore DENIES a COA.
 9                                         CONCLUSION
10         In light of the foregoing, the Court OVERRULES Petitioner’s Objection (ECF No.
11   14), ADOPTS Magistrate Judge Butcher’s R&R in its entirety (ECF No. 13), DENIES
12   Petitioner’s Second Amended Petition (ECF No. 8), and DENIES Petitioner a Certificate
13   of Appealability.
14         IT IS SO ORDERED.
15
16   Dated: August 31, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                 20-CV-909 TWR (DEB)
